DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 5-15, and 17-19 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 06/30/2020 have been taken into account.

Response to Amendment
In the amendment dated 04/06/2022, the following has occurred: Claims 1, 5, 8, 14, and 17 have been amended; Claims 4 and 16 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “the lower portion including a curved section and an upwardly inclined section” twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 14 each recite “an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section”, however Fig. 5 of the instant application shows a curved surface between the upper inclined surface 32 and the horizontal surface 24. The specification makes no mention of this claimed relationship either. Therefore, it would be clear to one having ordinary skill in the art that the inventor did not have possession of an upper inclined surface extending continuously from a generally horizontal surface and as such this limitation is new matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson (US Patent No. 4,835,934).
Regarding Claim 1, Swenson discloses an S-shaped hook comprising: an upper portion (Swenson: Fig. 1; 12, 18, 26, 36), a central inclined portion (Swenson: Fig. 1; 23), and a lower portion (Swenson: Fig. 1; 20, 22), the upper portion including a generally horizontal section having a generally horizontal lower support surface (Swenson: Annotated Fig. 1; H), the generally horizontal lower support surface having a recessed arcuate surface (Swenson: Annotated Fig. 1; R) generally centered on the generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion defining a hook section positioned below the central inclined portion, the lower portion including a curved section (Swenson: Fig. 1; 20) and an upwardly inclined section (Swenson: Fig. 1; 22), the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Swenson: Fig. 1).
Regarding Claim 2, Swenson discloses the S-shaped hook of claim 1, wherein the upper portion (Swenson: Fig. 1; 12, 18, 26, 36) includes a retaining section extending downwardly from a distal end of the generally horizontal section.
Regarding Claim 5, Swenson discloses the S-shaped hook of claim 1, wherein the central inclined portion (Swenson: Fig. 1; 23) and the upwardly inclined section (Swenson: Fig. 1; 22) of the lower portion are disposed in substantially parallel relationship.
Regarding Claim 8, Swenson discloses an S-shaped hook comprising: an upper portion (Swenson: Fig. 1; 12, 18, 26, 36), a central inclined portion (Swenson: Fig. 1; 23), and a lower portion (Swenson: Fig. 1; 20, 22), the upper portion including a generally horizontal section having a generally horizontal lower support surface (Swenson: Annotated Fig. 1; H), the generally horizontal lower support surface having a recessed arcuate surface (Swenson: Annotated Fig. 1; R) generally centered on the generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion including a curved section (Swenson: Fig. 1; 20) and an upwardly inclined section (Swenson: Fig. 1; 22), the curved section extending from the central inclined portion to the upwardly inclined section, the lower portion including a curved section and an upwardly inclined section, the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Swenson: Fig. 1).
Claim 9 is rejected, as set forth in the rejection of claim 2.
Claim 11 is rejected, as set forth in the rejection of claim 5.
Regarding Claim 14, Swenson discloses an S-shaped hook comprising: an upper portion (Swenson: Fig. 1; 12, 18, 26, 36), a central inclined portion (Swenson: Fig. 1; 23), and a lower portion (Swenson: Fig. 1; 20, 22), the upper portion including a generally horizontal section having a generally horizontal lower support surface (Swenson: Annotated Fig. 1; H), the generally horizontal lower support surface having a recessed arcuate surface (Swenson: Annotated Fig. 1; R) generally centered on the generally horizontal lower support surface, the upper portion including a retaining section extending downwardly from a distal end of the generally horizontal section, the central inclined portion being disposed between and joining the upper portion and the lower portion the lower portion defining a hook section, the lower portion including a curved section (Swenson: Fig. 1; 20) and an upwardly inclined section (Swenson: Fig. 1; 22), the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Swenson: Fig. 1).
Claim 17 is rejected, as set forth in the rejection of claim 5.

    PNG
    media_image1.png
    515
    437
    media_image1.png
    Greyscale

I: Swenson: Annotated Fig. 1
Claims 1-3, 8-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Early (US Pub. No. 2018/0080496).
Regarding Claim 1, Early discloses an S-shaped hook comprising: an upper portion (Early: Fig. 10; 10, 50), a central inclined portion (Early: Annotated Fig. 10; I), and a lower portion (Early: Annotated Fig. 10; C, U), the upper portion including a generally horizontal section having a generally horizontal lower support surface (Early: Annotated Fig. 10; H), the generally horizontal lower support surface having a recessed arcuate surface (Early: Annotated Fig. 10; R) generally centered on the generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion defining a hook section positioned below the central inclined portion, the lower portion including a curved section (Early: Annotated Fig. 10; C) and an upwardly inclined section (Early: Annotated Fig. 10; U), the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Early: Fig. 10).
Regarding Claim 2, Early discloses the S-shaped hook of claim 1, wherein the upper portion (Early: Fig. 10; 10, 50) includes a retaining section (Early: Annotated Fig. 10; S) extending downwardly from a distal end of the generally horizontal section.
Regarding Claim 3, Early discloses the S-shaped hook of claim 2, wherein the downwardly extending retaining section (Early: Annotated Fig. 10; S) extends downwardly from the distal end in a generally perpendicular relationship to the generally horizontal section.

Regarding Claim 8, Early discloses an S-shaped hook comprising: an upper portion (Early: Fig. 10; 10, 50), a central inclined portion (Early: Annotated Fig. 10; I), and a lower portion (Early: Annotated Fig. 10; C, U) the upper portion including a generally horizontal section having a generally horizontal lower support surface, the generally horizontal lower support surface having a recessed arcuate surface (Early: Annotated Fig. 10; R) generally centered on the generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion including a curved section (Early: Annotated Fig. 10; C) and an upwardly inclined section (Early: Annotated Fig. 10; U), the curved section extending from the central inclined portion to the upwardly inclined section, the lower portion including a curved section and an upwardly inclined section, the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Early: Fig. 10).
Claim 9 is rejected, as set forth in the rejection of claim 2.
Claim 10 is rejected, as set forth in the rejection of claim 3.

Regarding Claim 14, Early discloses an S-shaped hook comprising: an upper portion (Early: Fig. 10; 10, 50), a central inclined portion (Early: Annotated Fig. 10; I), and a lower portion (Early: Annotated Fig. 10; C, U), the upper portion including a generally horizontal section having a generally horizontal lower support surface, the generally horizontal lower support surface having a recessed arcuate surface (Early: Annotated Fig. 10; R) generally centered on the generally horizontal lower support surface, the upper portion including a retaining section extending downwardly from a distal end of the generally horizontal section, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion defining a hook section, the lower portion including a curved section (Early: Annotated Fig. 10; C) and an upwardly inclined section (Early: Annotated Fig. 10; U), the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Early: Fig. 10).
Claim 15 is rejected, as set forth in the rejection of claim 3.


    PNG
    media_image2.png
    844
    695
    media_image2.png
    Greyscale

II: Early; Annotated Fig. 10

Claims 1, 5-6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delattre (EP 2 112 113).
Regarding Claim 1, Delattre discloses an S-shaped hook comprising: an upper portion (Delattre: Annotated Fig. 1; P1), a central inclined portion (Delattre: Annotated Fig. 1; I), and a lower portion (Delattre: Annotated Fig. 1; P2), the upper portion including a generally horizontal section having a generally horizontal lower support surface (Delattre: Annotated Fig. 1; H), the generally horizontal lower support surface having a recessed arcuate surface (Delattre: Annotated Fig. 1; R) generally centered on the generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion defining a hook section positioned below the central inclined portion, the lower portion including a curved section (Delattre: Annotated Fig. 1; C) and an upwardly inclined section (Delattre: Annotated Fig. 1; U1), the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Delattre: Fig. 1; see note). [Note: As the inclined surface disclosed in the application extends from an additional curved surface between it and the generally horizontal surface, the inclined surface of Delattre extends continuously from the horizontal surface in as much as that of the disclosed invention.]
Regarding Claim 5, Delattre discloses the S-shaped hook of claim 1, wherein the central inclined portion (Delattre: Annotated Fig. 1; I) and the upwardly inclined section (Delattre: Annotated Fig. 1; U) of the lower portion (Delattre: Annotated Fig. 1; P2) are disposed in substantially parallel relationship.
Regarding Claim 6, Delattre discloses the S-shaped hook of claim 1, wherein the lower portion (Delattre: Annotated Fig. 1; P2) includes a first upwardly inclined section (Delattre: Annotated Fig. 1; U1) and a second upwardly inclined section (Delattre: Annotated Fig. 1; U2), and wherein a first hook opening (Delattre: Annotated Fig. 1; O1) is defined between the central inclined portion and the first upwardly inclined section, and a second hook opening  (Delattre: Annotated Fig. 1; O2) is defined between the first upwardly inclined section and the second upwardly inclined section.

Regarding Claim 8, Delattre discloses an S-shaped hook comprising: an upper portion (Delattre: Annotated Fig. 1; P1), a central inclined portion (Delattre: Annotated Fig. 1; I), and a lower portion (Delattre: Annotated Fig. 1; P2), the upper portion including a generally horizontal section having a generally horizontal lower support surface, the generally horizontal lower support surface (Delattre: Annotated Fig. 1; H) having a recessed arcuate surface (Delattre: Annotated Fig. 1; R) generally centered on the generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion including a curved section (Delattre: Annotated Fig. 1; C) and an upwardly inclined section (Delattre: Annotated Fig. 1; U), the curved section extending from the central inclined portion to the upwardly inclined section, the lower portion including a curved section and an upwardly inclined section, the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Delattre: Fig. 1; see claim 1 note).
Claim 11 is rejected, as set forth in the rejection of claim 5.
Claim 12 is rejected, as set forth in the rejection of claim 6.

    PNG
    media_image3.png
    660
    643
    media_image3.png
    Greyscale

III: Delattre; Annotated Fig. 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Early (US Pub. No. 2018/0080496) in view of Edeburn (US Patent No. 1,667,541).
Regarding Claim 5, Early discloses the S-shaped hook of claim 1, but fails to explicitly disclose a central inclined portion and the upwardly inclined section of the lower portion are disposed in substantially parallel relationship.
However, Edeburn teaches a central inclined portion (Edeburn: Fig. 3; A’) and an upwardly inclined section (Edeburn: Fig. 3; 7) of a lower portion that are disposed in substantially parallel relationship.
Early and Edeburn are analogous because they are from the same field of endeavor or a similar problem solving area e.g. suspension hooks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central inclined portion and upwardly inclined section of Early with the parallel configuration from Edeburn, with a reasonable expectation of success, in order to provide a hook having a receiving opening with an increased length, thereby providing more space to receive an item to help it remain firmly in place (Early: [0034]; Edeburn: Pg. 1, Ln. 66-86).
Claim 11 is rejected, as set forth in the rejection of claim 5.
Claim 17 is rejected, as set forth in the rejection of claim 5.

Claims 2-3, 9-10, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delattre (EP 2 112 113) in view of Scott et al. (US Patent No. 9,927,049).
Regarding Claim 2, Delattre discloses the S-shaped hook of claim 1, but fails to disclose an upper portion that includes a retaining section extending downwardly from a distal end of the generally horizontal section. However, Scott teaches an upper portion that includes a retaining section (Scott: Annotated Fig. 2; R) extending downwardly from a distal end of a generally horizontal section.
Delattre and Scott are analogous because they are from the same field of endeavor or a similar problem solving area e.g. suspension hooks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion in Delattre with the retaining section from Scott, with a reasonable expectation of success, in order to provide a structure that allows the support to be hung in additional configurations, thereby improving its utility (Delattre: [0025]; Scott: Col. 5, Ln. 36-55).
Regarding Claim 3, Delattre discloses the S-shaped hook of claim 2, wherein the downwardly extending retaining section (Scott: Annotated Fig. 2; R) extends downwardly from the distal end in a generally perpendicular relationship to the generally horizontal section.
Claim 9 is rejected, as set forth in the rejection of claim 2.
Claim 10 is rejected, as set forth in the rejection of claim 3.

Regarding Claim 14, Delattre discloses an S-shaped hook comprising: an upper portion (Delattre: Annotated Fig. 1; U), a central inclined portion (Delattre: Annotated Fig. 1; I), and a lower portion (Delattre: Annotated Fig. 1; L), the upper portion including a generally horizontal section having a generally horizontal lower support surface (Delattre: Annotated Fig. 1; H), the generally horizontal lower support surface having a recessed arcuate surface (Delattre: Annotated Fig. 1; R) generally centered on the generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion and the lower portion, the lower portion defining a hook section, the lower portion including a curved section (Delattre: Annotated Fig. 1; C) and an upwardly inclined section (Delattre: Annotated Fig. 1; U), the curved section extending from the central inclined portion to the upwardly inclined section, and an upper inclined surface of the central inclined portion extending continuously from the generally horizontal lower support surface of the generally horizontal section to an outer curved surface of the curved section of the lower portion (Delattre: Fig. 1; see claim 1 note).
Delattre fails to disclose an upper portion including a retaining section extending downwardly from a distal end of the generally horizontal section. However, Scott teaches an upper portion that includes a retaining section (Scott: Annotated Fig. 2; R) extending downwardly from a distal end of a generally horizontal section. [Note: See the rejection of claim 2 for motivation.]
Claim 15 is rejected, as set forth in the rejection of claim 3.
Claim 17 is rejected, as set forth in the rejection of claim 5.
Claim 18 is rejected, as set forth in the rejection of claim 6.

    PNG
    media_image4.png
    686
    449
    media_image4.png
    Greyscale

IV: Scott; Annotated Fig. 2

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delattre (EP 2 112 113) in view of Lauterboach (DE 9412008).
Regarding Claim 7, Delattre discloses the S-shaped hook of claim 1, wherein the lower portion includes a first upwardly inclined section, a second upwardly inclined section, and a third upwardly inclined section, and wherein a first hook opening is defined between the central inclined portion and the first upwardly inclined section, a second hook opening is defined between the first upwardly inclined section and the second upwardly inclined section, and a third hook opening is defined between the second upwardly inclined section and the third upwardly inclined section.
Knapp fails to explicitly disclose a third upwardly inclined section; and a third hook opening that is defined between the second upwardly inclined section and the third upwardly inclined section. However, Lauterboach teaches a first upwardly inclined section (Lauterboach: Annotated Fig. 5; a), a second upwardly inclined section (Lauterboach: Annotated Fig. 5; b), and a third upwardly inclined section (Lauterboach: Annotated Fig. 5; c); a first hook opening (Lauterboach: Fig. 5; 1a) defined between a central inclined portion and the first upwardly inclined section, a second hook opening (Lauterboach: Fig. 5; 1b) defined between the first upwardly inclined section and the second upwardly inclined section, and a third hook opening (Lauterboach: Fig. 5; 1c) defined between the second upwardly inclined section and the third upwardly inclined section. 
Delattre and Lauterboach are analogous because they are from the same field of endeavor or a similar problem solving area e.g. suspension hooks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook of Knapp with the second and third inclined sections and openings from Lauterboach, with a reasonable expectation of success, in order to provide an alternative configuration having an increased number of openings, thereby further increasing the number of cables that the hook is able to store (Knapp: Col. 2, Ln. 23-29). 
Claim 13 is rejected, as set forth in the rejection of claim 7.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Delattre (EP 2 112 113) in view of Scott et al. (US Patent No. 9,927,049) as applied to claim 7 above, and further in view of Lauterboach (DE 9412008).
Claim 19 is rejected, as set forth in the rejection of claim 7.

    PNG
    media_image5.png
    878
    663
    media_image5.png
    Greyscale

V: Lauterboach; Annotated Fig. 5



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631